In a proceeding pursuant to article 78 of the Civil Practice Act, Sadie Schwartz, the purchaser of a tax lien upon and the holder of a tax deed to certain real property, appeals from an order of the Supreme Court, Nassau County, entered September 28, 1959, which, inter alia, directed the County Treasurer of said county to permit two of the petitioners, Dorothy King and Patricia Ann Mackin, to redeem the tax lien and directed said treasurer and county, upon the treasurer’s receipt of the redemption price, to cancel the tax lien and deed. Order affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.